Consolidated appeals *677from order, Supreme Court, New York County (Milton A. Tingling, J.), entered November 12, 2009, which, to the extent appealed from, in the “fraud” action (index No. 101979/09, denied defendants’ motions to dismiss the amended complaint, and in the “invoice” action (index No. 116257/08), denied defendants’ motion to dismiss in part the amended complaint and granted plaintiff’s cross motion to file a second amended complaint, unanimously dismissed, without costs, as moot in light of this Court’s decision in Port Parties, Ltd. v ENK Inti. LLC (84 AD3d 685 [2011] [decided simultaneously herewith]). Concur — Andrias, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.